ON REHEARING.
SIMPSON, J.
The defendant objected to the introduction of two of the mortgages, because the description of the mules in the same differs from the description in the complaint of the mules claimed to have been converted. Plaintiff’s counsel stated to the court that evidence would be offered connecting each of the mortgage notes with the mortgage to the plaintiff, and the court admitted the mortgages. If, "after the evidence was taken, the defendant thought that it had not sufficiently connected the transactions to make the mortgages admissible, he should have moved then to exclude *282the mortgages, in order to put' the court in, error. In •addition, it'may be said that, as no judgment was sought or obtained on account of any mules other than those described in the complaint, it cannot be seen how the introduction of the mortgages could or did in any manner prejudice the case of the defendant.
• As to not discussing all of the points suggested in the brief of appellant, this court discusses only those that are necessary to a decision of the case, and does not attempt further to lay down a “rule of guidance or precedent to the bench and bar of the state.” “In the judicial records of the king’s courts, the reasons or causes of the judgment,” says Lord Coke, “are not expressed; for wise and learned men do, before they judge, labor to reach the depths of all the reasons of the case in question, but, in their judgments, express not any; and in truth, if judges should set .down the reasons and causes of their judgments, within every record, that immense labor should withdraw them from the necessary services of" the common-wealth, and their records should grow to be like Elephantini Libri, of infinite length, and, in mine opinion, lose somewhat of their present authority and reverence;' and this is worthy for learned and grave men to-imitate.”- — Coke’s Reports, part, 3, pref. 5. “It can serve no purpose of public good to repeat elementary principles of law which have never been questioned for centuries.”—Vaughn v. Harp, 49 Ark. 160, 163, 4. S. W. 751, 753.